        Case 1:21-cr-00035-EGS Document 17-2 Filed 02/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :        Case No. 1:21-cr-35-EGS
                                                  :
                   v.                             :
                                                  :
JEFFREY SABOL                                     :

                         NOTICE OF FILING OF VIDEO EXHIBIT
       Per the bond motion filed in Mr. Sabol’s case, undersigned counsel hereby provides

notice to the Court and to the government of a video exhibit in support of the bond motion. The

video will be provided to the parties via mail.

                                               /s/ Jon w. Norris
                                              Jon W. Norris, D.C. Bar No. 426105
                                              Attorney for Jeffrey Sabol
                                              The Law Offices of Jon W. Norris
                                              503 D Street, NW, Suite 250
                                              Washington, DC 20001
                                              Tel: (202) 371-0300
                                              Fax: (202) 842-2627
